DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification and Claim Objections
The Specification and Claims 1, 4, 18, and 19 are objected to because of the following informalities:
Throughout the disclosure the following syntax is used to reference sequence listings: “SEQ ID NOs.:”, “SEQ ID NO.:”, and “SEQ ID NO.#:”. This syntax is out of compliance with 37 C.F.R. 1.821 Nucleotide and/or amino acid sequence disclosures in patent applications which states that “where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.” Reference MPEP 2422, 37 C.F.R. 1.821 part (d).
Appropriate correction is required.

Claims 3, 8-13, and 15 are objected to due to their dependency on an objected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11, the instant claim currently states “Auristatins (for example, Auristatin A, Auristatin F, MMAE and MMAF)”. The phrase "for example" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 

Claim 13 recites the limitation “wherein the detection reagent is one or more reagents selected from…”.  There is insufficient antecedent basis for the limitation of “detection reagent” in the claim. Claim 13 is drawn to the detection reagent of claim 12 and proceeds to list “detection reagents”. Claim 12 is drawn to a detection reagent of Her2 protein or Her2 cancer, wherein the reagent comprises the immunoconjugate of claim 8 and a detection acceptable carrier. It is anticipated that the reference to “detection reagent” in claim 13 is referring to the “detectable marker” of the immunoconjugate of claim 8. It is suggested that either claim 13 be amended to depend on claim 8 or claims 12 and 13 be rearranged in terms of dependency. It is further suggested that the language “detection reagent is one or more reagents selected from…” be amended to “detection marker is one or more markers selected from…”.


Allowable Subject Matter
Claims 1, 4, 18, and 19 are objected to. Claims 3, 8-10, 12, and 15 are dependent on the objected claims. The claims would be allowable if rewritten to overcome the objection.
Claims 11 and 13 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The instant claims are drawn to VHH chains of anti-Her2 nanobodies with amino acid sequences of SEQ ID NO: 1-40 as disclosed in claim 1. While Her2 nanobodies were known in the art prior to the effective filing date of the claimed invention, the structures of the instant invention are free of the prior art and were therefore determined to be novel. Additionally, there would have been no motivation for one of ordinary skill in the art to have generated nanobodies with the disclosed structures making them non-obvious. The following is considered the closest art:

Her2 Nanobodies:
WO 2016/016329 A1 (Vrije Universiteit Brussel) 4 FEB 2016
Vrije teaches polypeptides comprising of at least one heavy chain variable domain of a heavy chain antibody (VHH) that specifically binds to a protein present on or specific for a solid tumor, such as HER2 (abstract). Vrije teaches nucleic acids encoding such polypeptides and methods for preparing and host cells capable of expressing the polypeptides. Vrije teaches the use of these antibodies in detection, imaging, prognosis and diagnosis of cancer as well as for prediction of patient response to therapeutics (abstract). 



US 2016/0144062 A1 (GE Healthcare Limited and Imperial Innovations Limited)
GE teaches the use of a polypeptide that specifically binds to HER2 conjugated with a radionuclide (abstract) and its use as an assessment tool of a cancer patient’s HER2 status (page 1, [0005]). GE teaches a conjugate of HER2 with a radioisotope suitable for diagnostic imaging and methods of using the conjugate (page 1, [0013]).

Antibody Structure:
CN 112500480 (Shanghai Luoqi Biomedical Technology Co. Ltd) 16 MAR 2021
While Shanghai was published after the effective filing date of the claimed invention, the antibody structures disclosed within were found to be closest in structural match to many of those of the claimed invention. The nanobody disclosed by Shanghai is a novel treatment for the coronavirus SARS-CoV2 infection and consists of a single domain antibody that comprises a heavy chain variable region (VHH). See alignments of several structures below for examples.

Alignment of instant application SEQ ID NO: 1 with Shanghai SEQ ID NO: 134:

    PNG
    media_image1.png
    285
    674
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    281
    675
    media_image2.png
    Greyscale


WO2017101828A1 (Suzhou Alphamab Co., ltd) 22 JUN 2017 (Effective Filing date: 16 DEC 2015)
Suzhou teaches heterodimeric molecules and compositions for preparing a bispecific antibody, including methods of production using a nucleic acid molecule, a vector, and a host cell. Included in Suzhou is an anti-HER2 ScFv VH-IgG1-Fc fusion variant (SEQ ID NO: 35) for use in the preparation of a bispecific antibody. Suzhou SEQ ID NO: 35 and instant application SEQ ID NO: 40 have the following alignment with 71.2% matching amino acids. 

    PNG
    media_image3.png
    220
    654
    media_image3.png
    Greyscale





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647          
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647